In a child protective proceeding pursuant to Family Court Act article 10, the petitioner appeals from an order of the Family Court, Suffolk County (McElligott, J.), entered June 20, 1995, which, after a hearing, granted the respondent’s motion to dismiss the petition.
Ordered that the order is affirmed, without costs or disbursements.
The petitioner, the Suffolk County Department of Social Services, contends that the Family Court improperly dismissed the petition against Joseph "Pony” F. (hereinafter Joseph F.) *546based on its finding that he was not legally responsible for the care of the child. Joseph F. is an acquaintance of the mother of Jessalyn C. While Joseph F. may have lived with Jessalyn C. and her mother for a limited period, there was no evidence that he cared for Jessalyn C. beyond certain limited occasions when he was seen walking Jessalyn to her bus-stop in the morning and on one occasion when he babysat. There is no factual basis in this record to find that Joseph F. was the functional equivalent of a parent and, therefore, the Family Court properly dismissed the petition against him (see, Matter of Yolanda D., 218 AD2d 648; Matter of Anthony YY., 202 AD2d 740; Matter of Jessica QQ., 200 AD2d 887). Thompson, J. P., Sullivan, Joy and Florio, JJ., concur.